DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1, 3-10, 17-22 and species of a solid organic peroxide, para-phenylidene diamine and peroxy ketal organic peroxide, filed on 11/18/2021 is acknowledged. The traversal is on the ground that the common technical feature is mixing the claimed compounds at the claimed temperature, the argument is not persuasive because in claim 2, it recites “a reinforced rubber composition that has been obtained by mixing…”, the mixing step is in a product-by-process format which is optional, in other words, the reinforced rubber composition can be formed by other steps.   
Therefore, the restriction requirement based on the lack of unity analysis is still deemed proper and is made final.  Accordingly, claims 2, 7-8, 10-11, 20, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/13/2014.	
Claim Objections
Claim 4-5 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation styrene-butadiene rubber, and the claim also recites e-SBR and s-SBR which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9, 17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 102218879).
In setting forth this rejection a machine translation of CN 102218879 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Li discloses a process of mixing modified polypropylene and antioxidant at a temperature above 140°C, the modified polypropylene comprising a thermoplastic elastomer, an inorganic powder and peroxide [0021, 0104, 0019]. The antioxidant can be 4010NA or 4020 [0089]. The inorganic powder can be calcium carbonate or silica [0094]. The thermoplastic elastomer can be EPDM [0095].
Claim(s) 1, 3-5, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groepper et al (US 5,245,084).
Groepper discloses a process of mixing an elastomer, an inorganic filler, an organic peroxide and a nitroxides at 180°C [7:38-50, 9:30-62, 8:10-15]. Oscillating reads on rheometer compounding. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groepper et al (US 5,245,084).
Groepper teaches the limitation of claim 1, as discussed above. Groepper teaches a solid masterbatch A-1 of 42.8wt% of peroxide, 4.6wt% of antioxidant and 43.3 wt% of inorganic carrier is added to rubber.
Groepper does not teach the masterbatch is added to rubber and inorganic filler.
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 102218879).
Li teaches the limitation of claim 1, as discussed above.
Li does not teach a masterbatch is added to rubber and inorganic filler.
However, the use of a masterbatch merely affect the order and amount of each component added at one time. Case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763